The plaintiff was assisting in tying ropes on a load on a truck, between the side of which and the nearest trolley rail was a space of three feet or less. The side overhang of the trolley car reduced the amount of clearance space. Plaintiff was struck by defendant’s passing trolley car either, according to the plaintiff, while he was standing in the space between the sides of the two vehicles or, according to the defendant, when he ran out from behind the truck to catch a rope which had been thrown by a fellow worker on the truck. Judgment, entered on the verdict of a jury in favor of plaintiff, reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the verdict is against the weight of the evidence. Johnston, Adel, Nolan and Sneed, JJ., concur; Carswell, Acting P. J., dissents and votes to affirm. [See post, p. 910..]